                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff/Respondent,                     )    Crim. No.: 6:13-cr-0020-GFVT-CJS-7
                                                   ) Related Civil No.: 6:16-cv-00168-GFVT-CJS
 V.                                                )
                                                   )        MEMORANDUM OPINION
 MICHELLE MANNING,                                 )                       &
                                                   )                   ORDER
         Defendant/Petitioner.                     )

                                        *** *** *** ***

       This matter is before the Court on the Recommended Disposition filed by the United

States Magistrate Judge Candace J. Smith. [R. 1078.] The Defendant, Michelle Manning, has

filed a pro se motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. § 2255.

[R. 1067.] Consistent with local practice, Judge Smith reviewed the motion and ultimately

recommends that the Court deny the Defendant’s § 2255 motion in its entirety.

       Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

service to register any objections to the Recommended Disposition or else waive his rights to

appeal. In order to receive de novo review by this Court, any objection to the recommended

disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

objection must “explain and cite specific portions of the report which [defendant] deem[s]

problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and

citations omitted). A general objection that fails to identify specific factual or legal issues from

the recommendation, however, is not permitted, since it duplicates the Magistrate’s efforts and

wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th
Cir. 1991).

        Ms. Manning did not file timely objections. Instead, Ms. Manning filed a Motion for

Declaratory Judgment nearly a month after Judge Smith filed the Report and Recommendation.

[R. 1091.] Because Ms. Manning requests a declaration that she should not have been classified

as a career offender at sentencing, the Court construes 1 this filing as objections to the Magistrate

Judge’s Recommendation. These objections are sufficiently definite to trigger the Court’s

obligation to conduct a de novo review. See 28 U.S.C. § 636(b)(1)(c). The less stringent

standard applied to pro se litigants does not apply to readily comprehendible deadlines, such as

the deadline to file objections to the Recommendation, and thus, Ms. Manning’s filing is

untimely. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991). Even so, the Court considers the

merits of Ms. Manning’s objections and overrules them.

                                                    I

        Judge Smith’s Recommended Disposition accurately sets forth the factual and procedural

background of the case. The Court mentions only key facts to frame its discussion and analysis

and incorporates Judge Smith’s discussion of the record into this Order.

        On May 23, 2013, Ms. Manning was indicted for conspiracy to manufacture

methamphetamine. [R. 2.] This indictment was superseded [R. 142] and Ms. Manning

ultimately entered a guilty plea to the charge on August 28, 2014 [R. 793.] She was sentenced

by this Court on February 5, 2015, to 108 months of imprisonment, which she did not appeal.

[R. 918.]




1
 The Court generally applies a less stringent standard to pleadings made by pro se litigants. See Pilgram
v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991).
                                                    2
                                                 II

       In her § 2255 Motion, Ms. Manning asserted four arguments: (1) she should not have

been classified as a career offender under Johnson; (2) she should have been given a two-level

reduction for her minor role in the crime pursuant to U.S.S.G. § 3B1.2(b); (3) she was entitled to

an additional 2-level reduction for acceptance of responsibility; and (4) the Court should

consider her post-conviction conduct as well as policies of the Attorney General when

determining a new sentence. [R. 1067.] Judge Smith thoughtfully considered each of these

claims and determined that Ms. Manning is not entitled to relief. [R. 1078.] Specifically, Judge

Smith determined that her non-Johnson arguments were waived in her plea agreement and that

she had procedurally defaulted these claims by failing to raise them on direct appeal. Id. at 9–11.

As to her Johnson claim, Judge Smith found Johnson did not apply to Ms. Manning because she

was not sentenced under the residual clause of the U.S.S.G. § 4B1.1(a).

       Ms. Manning only objects to Judge Smith’s finding that her career offender classification

was appropriate. [R. 1091.] Ms. Manning claims that the status was based on a prior offense

from July 2006 where she served no time of incarceration.

       Pursuant to the Sentencing Guidelines, a defendant is considered a career offender for

sentencing purposes if “(1) the defendant was at least eighteen years old at the time the defendant

committed the instant offenses of conviction; (2) the instant offense of conviction is a felony that

is either a crime of violence or a controlled substance offense; and (3) the defendant has at least

two prior felony convictions of either a crime of violence or a controlled substance offense.”

U.S.S.G. § 4B1.1(a). Ms. Manning was born on October 13, 1979, making her at least eighteen

years old at the time of the offense. [PSR at 3.] The instant offense was a conspiracy to

manufacture methamphetamine, a controlled substance offense.



                                                 3
       For the third criteria, the PSR identified two prior felony convictions for controlled

substance offenses: in 2006, she was sentenced to two years imprisonment for possession of a

methamphetamine precursor (Whitley County Circuit Court, Case No. 05-CR-51), and in 2011,

she was sentenced to six years imprisonment for possession of marijuana with intent to distribute

and possession of methamphetamine (Banks County Superior Court, Case No. 07-CR-136).

[PSR at ¶¶ 66–67.] Both of these are felony convictions, and both are controlled substance

offenses. The sentence in Banks County was suspended, and she received six years of probation

instead. A prior felony conviction means any “prior adult federal or state conviction for an

offense punishable by death or imprisonment for a term exceeding one year, regardless of

whether such offense is specifically designated as a felony and regardless of the actual sentence

imposed.” U.S.S.G. § 4B1.2, Application Note 1. Thus, because Ms. Manning was sentenced to

six years, it is irrelevant whether she actually served those six years. This conviction was

properly counted as a qualifying controlled substance offense for her status as a career offender.

Accordingly, Ms. Manning’s objections are overruled.

                                                 III

       After reviewing de novo the entire record, as well as the relevant case law and statutory

authority, the Court agrees with Judge Smith’s thorough analysis of Ms. Manning’s claims. The

Court also denies a certificate of appealability pursuant to 28 U.S.C. § 2253(c) as to each issue

asserted. Under Rule 11 of the Federal Rules Governing § 2255 Proceedings, the “district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant . . . .” Rules Governing Section 2255 Proceedings, Rule 11. A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). As set forth by the United States Supreme Court,



                                                  4
this standard requires the petitioner to “demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” See Slack v. McDaniel, 529

U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Under this

standard, the Court believes that this order, which adopts and incorporates by reference the

Magistrate Judge’s Recommendation, is not debatable enough to issue a certificate of

appealability. Accordingly, and the Court being otherwise sufficiently advised, it is hereby

ORDERED as follows:

       1.      Defendant/Movant Michelle Manning’s construed Objections to the

Recommended Disposition [R. 1091] are OVERRULED;

       2.      The Magistrate Judge’s Recommended Disposition [R. 1078] is ADOPTED as

and for the Opinion of this Court;

       3.      The Defendant’s Motion to Vacate under § 2255 [R. 1067] is DISMISSED

WITH PREJUDICE;

       4.      A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       5.      JUDGMENT in favor of the United States will be entered contemporaneously

herewith.

       This the 15th day of November, 2018.




                                                  5
